People v Chisholm (2017 NY Slip Op 04454)





People v Chisholm


2017 NY Slip Op 04454


Decided on June 7, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 7, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JOSEPH J. MALTESE
BETSY BARROS
VALERIE BRATHWAITE NELSON, JJ.


2011-04126
 (Ind. No. 2462/06)

[*1]The People of the State of New York, respondent,
vChristopher Chisholm, appellant.


Christopher Chisholm, Malone, NY, appellant pro se.
Richard A. Brown, District Attorney, Kew Gardens, NY (Merri Turk Lasky, John M. Castellano, Johnnette Traill, and Ellen C. Abbot of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 4, 2015 (People v Chisholm, 126 AD3d 721), affirming a judgment of the Supreme Court, Queens County, rendered April 20, 2011.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
RIVERA, J.P., MALTESE, BARROS and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court